     Case 3:21-cv-00211-RAH-ECM-KCN Document 97 Filed 04/21/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                                EASTERN DIVISION

THE STATE OF ALABAMA, et al.,              )
                                           )
        Plaintiffs,                        )
                                           )
v.                                         ) Case No. 3:21-cv-211-RAH-ECM-KCN
                                           )
UNITED STATES DEPARTMENT                   )
OF COMMERCE, et al.,                       )
                                           )
        Defendants.                        )

                                        ORDER

        Now before the Court is the Motion for Admission Pro Hac Vice (Doc. 66) filed by

attorney Shankar Duraiswamy. Upon consideration and for good cause, it is hereby

        ORDERED that the motion be and is hereby GRANTED. Attorney Shankar

Duraiswamy is ADMITTED to appear before this Court pro hac vice on behalf of the

National Redistricting Foundation.

        DONE, on this the 21st day of April, 2021.


                                         /s/ Kevin C. Newsom
                                   KEVIN C. NEWSOM
                                   UNITED STATES CIRCUIT JUDGE

                                         /s/ Emily C. Marks
                                   EMILY C. MARKS
                                   CHIEF UNITED STATES DISTRICT JUDGE


                                          /s/ R. Austin Huffaker, Jr.
                                   R. AUSTIN HUFFAKER, JR.
                                   UNITED STATES DISTRICT JUDGE
